Judgment affirmed, without costs of this appeal to any party. All concur, except Cunningham and Dowling, JJ., who dissent and vote for reversal in part in the foUowing memorandum: The portion of the order providing for the so-called “ Guaranteed Wages ” has been held invalid. The unfortunate selection of a name for this portion of the order has evidently led to confusion as to its purpose. In fact, it does not provide for guaranteed wages, but what it does do is fix a minimum weekly wage. The statute authorizes this to be done. It seems to us that the only question is whether the amount fixed for minimum weekly wage is reasonable. The statute requires the amount fixed to be sufficient to provide a Hving wage for the employees who are affected by the order. When we take this into consideration, we must instantly reahze that this portion of the order is not unreasonable. We are in favor of upholding aU of the order of the Commissioner. (The judgment adjudges Directory Order No. 3 governing minimum wages in the confectionery industry is vaHd and reasonable except that portion designated III and entitled “ Guaranteed Wages,” which portion is adjudged to be unreasonable and invalid and not a compliance with article 19 of the Labor Law, and modifying the determination of the Board of Standards and Appeals accordingly.) Present — Crosby, P. J., Cunningham, Taylor, DowHng and MeCum, JJ. [175 Mise. 399.]